Madsen, C.J.
¶1 — RCW 59.18.085 of the Residential Landlord-Tenant Act of 1973 (RLTA), which is intended to provide relocation assistance to tenants, does not allow recovery for emotional distress. The statute’s plain lan*589guage and its stated purpose compel this result. The trial . court and the Court of Appeals were correct in so determining. We affirm.
FACTS
¶2 Rogaciano and Raquel Cabrera bought a house in Pasco, Washington, in 2007. In 2011, they obtained a license from the city to rent the house as a single residential unit. Contrary to the license, the Cabreras rented the upstairs and the basement as separate apartments.
|3 On July 3, 2011, the Cabreras leased the basement to Jose Segura and Tabetha Gonzalez (collectively Segura) for a year’s term. Segura paid $600 for the first month’s rent, $600 for a rental security deposit, and $150 as a deposit for electric utility service. Five days later, the City of Pasco Code Enforcement Office inspected the property and found that the Cabreras had converted the -single family dwelling into a duplex without a permit and that the basement unit was uninhabitable. Accordingly, the city ordered Segura to vacate the premises within 20 days.
¶4 Segura sought compensation from the Cabreras. On July 14, Segura gave the Cabreras a written demand for refund of prepaid deposits and rent, and for monetary relocation assistance, as provided by RCW 59.18.085(3). The Cabreras did not respond to the letter. Mr. Cabrera later stated in a deposition that he ignored it because an attorney told him “there was no problem.”1 Clerk’s Papers (CP) at 115-16.
¶5 On July 19, the Cabreras gave Segura a notice to vacate by August 7,2011. Segura claimed that after sending the demand letter but before this move-out deadline, Mr. Cabrera entered the unit without notice, changed the locks, *590removed some of Segura’s personal property, and tried to have Segura’s car towed from the property.
¶6 Segura sued the Cabreras on July 26 for damages under the RLTA. The Cabreras filed an answer, alleging, as the only affirmative defense, that “[defendant had no knowledge it was illegal.” CP at 199.
¶7 On June 22, 2012, Segura moved for summary judgment, seeking $1,200.00 for the first month’s prepaid rent and the security deposit, $150.00 for the utility deposit, $2,000.00 in relocation assistance, $200.00 in gas expenses related to moving into a new home, $1,000.00 in emotional distress damages,2 and $5,209.55 in attorney fees and costs.
¶8 The trial court granted Segura’s motion for summary judgment but rejected the request for emotional distress damages, concluding they were not recoverable under RCW 59.18.085(3). The court denied Segura’s motion for reconsideration, reasoning, “The relationship of the parties arises from a contract to lease real property. The misconduct on the part of the landlord was intentional but it is not an intentional tort. The damages are limited to those identified in the statute RCW 59.18. [0]85(3).” CP at 12.
¶9 The Court of Appeals affirmed the denial of emotional distress damages in a published, split decision. Segura v. Cabrera, 179 Wn. App. 630, 319 P.3d 98, review granted, 181 Wn.2d 1006, 332 P.3d 985 (2014). Relying on this court’s opinion in White River Estates, the majority in the Court of Appeals held that emotional distress damages were not recoverable because a landlord could violate RCW 59.18-.085(3)(a) “ ‘by conduct not amounting to an intentional tort.’ ” Id. at 637 (quoting White River Estates v. Hiltbruner, 134 Wn.2d 761, 769, 953 P.2d 796 (1998)). The Court of Appeals also reasoned that the language of RCW 59.18-*591.085(3)(e) “implies out of pocket or financial damages incurred by relocation.... This interpretation better suits the statute’s purpose, which suggests the ‘actual damages’ provided in RCW 59.18.085(3)(e) are limited to reasonable moving expenses.” Id.
¶10 This court granted Segura’s petition for review.
ANALYSIS
¶11 Statutory interpretation resolves whether the RLTA allows displaced tenants to recover emotional distress damages. See White River Estates, 134 Wn.2d at 765. The purpose of statutory interpretation is to determine the legislature’s intent and to apply it. State v. Evans, 177 Wn.2d 186, 192, 298 P.3d 724 (2013). When possible, we derive the legislature’s intent solely from the statute’s plain language, considering the text of the provision at issue, the context of the statute, related provisions, and the statutory scheme as a whole. Id.
 ¶12 “Whether emotional distress damages are available following a statutory violation will depend on the language of the particular statute at issue.” White River Estates, 134 Wn.2d at 765. Reading RCW 59.18.085’s provisions together reveals that the statute’s purpose is to provide assistance to relocate displaced tenants, make the landlord responsible for such assistance, authorize the city to step in as needed to facilitate such relocation, and provide a means for the city to seek reimbursement from the landlord where the city has stepped in to provide such assistance.
¶13 Here, RCW 59.18.085 provides that a landlord shall not rent a unit that does not meet applicable codes. RCW 59.18.085(1). If the landlord knowingly does so, the tenant shall recover the greater of three months’ rent or treble the actual damages sustained as a result of the violation. RCW 59.18.085(2). If the appropriate government agency requires that the tenant vacate the premises, the tenant shall *592also recover any prepaid deposit and rent. Id. Additionally, the tenant may be entitled to relocation assistance as follows:
If a governmental agency responsible for the enforcement of a building, housing, or other appropriate code has notified the landlord that a dwelling will be condemned or will be unlawful to occupy due to the existence of conditions that violate applicable codes, statutes, ordinances, or regulations, a landlord, who knew or should have known of the existence of these conditions, shall be required to pay relocation assistance to the displaced tenants.
RCW 59.18.085(3)(a). The statute sets the amount of relocation assistance ($2,000 or three times the monthly rent, whichever is greater), notes other damages the tenant is entitled to from the landlord, specifies how payment to the tenant is to be made, sets a time frame for such payments, and authorizes the governmental entity to step in and advance the relocation assistance to the displaced tenant if the landlord fails to meet the statutory time schedule for such payments.3 The statute also provides a time limit in which the landlord must reimburse the city for any relocation assistance advancements that the city has paid the tenant; civil penalties and interest for the landlord’s non*593compliance with the stated time limits; and attorney fees and costs to the city if it must pursue legal action against the landlord to receive such reimbursements, penalties, and interest. See RCW 59.18.085(3)(f)-(h).
¶14 Notably, subsection (3)(e) sets the parameters of the damages available to a tenant under the statute.
Displaced tenants shall be entitled to recover any relocation assistance, prepaid deposits, and prepaid rent required by (b) of this subsection. In addition, displaced tenants shall be entitled to recover any actual damages sustained by them as a result of the condemnation, eviction, or displacement that exceed the amount of relocation assistance that is payable. In any action brought by displaced tenants to recover any payments or damages required or authorized by this subsection (3)(e) or (c) of this subsection that are not paid by the landlord or advanced by the city, town, county, or municipal corporation, the displaced tenants shall also be entitled to recover their costs of suit or arbitration and reasonable attorneys’ fees.
RCW 59.18.085(3)(e) (emphasis added). In giving effect to the legislature’s intent, we look to the statute’s plain and ordinary meaning, reading. the enactment as a whole, harmonizing its provisions by reading them in context with related provisions. Quadrant Corp. v. Cent. Puget Sound Growth Mgmt. Hr’gs Bd., 154 Wn.2d 224, 239-40, 110 P.3d 1132 (2005). Reading the provisions of the statute together, the plain language provides that the tenant is entitled to receive the relocation assistance amounts as calculated in subsection (3)(b) but may also seek, via legal action against the landlord, the tenant’s actual costs of relocation that exceed the relocation assistance amount as calculated in subsection (3)(b). The statute provides relocation assistance; it simply does not address or encompass emotional distress damages.
¶15 Further, if there were any doubt as to the statute’s purpose, the legislature expressly spelled it out. The statute’s stated purpose is twofold: first, “to establish a process by which displaced tenants would receive funds for reloca*594tion from landlords who fail to provide safe and sanitary housing after due notice of building code or health code violations,” Laws of 2005, ch. 364, § 1 (emphasis added), and second, “to provide enforcement mechanisms to cities, towns, counties, or municipal corporations including the ability to advance relocation funds to tenants who are displaced as a result of a landlord’s failure to remedy building code or health code violations and later to collect the full amounts of these relocation funds, along with interest and penalties, from landlords.” Id. The statute’s plain language and the legislature’s express provision of “funds for relocation” cannot legitimately be stretched to include emotional distress damages.
¶16 Segura cites Rasor v. Retail Credit Co., 87 Wn.2d 516, 554 P.2d 1041 (1976), and Martini v. Boeing Co., 137 Wn.2d 357, 971 P.2d 45 (1999), for the proposition that actual damages includes damages for emotional distress. But Rasor concerned damages available under the Fair Credit Reporting Act (FCRA), 15 U.S.C. §§ 1681-1681x, whose purpose is “ ‘to protect an individual from inaccurate or arbitrary information about himself in a consumer report that is being used as a factor in determining the individual’s eligibility for credit, insurance or employment.’ ” Rasor, 87 Wn.2d at 520 (quoting Porter v. Talbot Perkins Children’s Servs., 355 F. Supp. 174, 176 (S.D.N.Y. 1973)). Martini addressed claims of discrimination under Washington’s Law Against Discrimination (WLAD) (ch. 49.60 RCW). See Martini, 137 Wn.2d at 366-68. The purpose of WLAD is to protect the “public welfare, health, and peace of the people” because “discrimination threatens [their] rights and proper privileges.” RCW 49.60.010. Both the FCRA and WLAD guard against harm to the person. The inclusion of emotional distress damages in those cases is not surprising, as such provision comports with the purpose and protections afforded by the statutes in question. But no similar purpose is present in this case. Here, the text of the statute, as discussed above, attests that the legislature is concerned *595only with return of a tenant’s money and assisting the tenant in getting relocated, not in providing redress for a personal injury or protecting against harm to the person. There is no similarity to the types of situations presented in Rasor and Martini, which involved different statutes with different language and different purposes.
¶17 For the same reason, Segura’s citation to Ellingson v. Spokane Mortgage Co., 19 Wn. App. 48, 573 P.2d 389 (1978), and Conrad v. Alderwood Manor, 119 Wn. App. 275, 78 P.3d 177 (2003), as support is also unavailing. Ellingson addressed claims of discrimination under the WLAD, and Conrad addressed claims under the abuse of vulnerable adults statute (ch. 74.34 RCW). See Ellingson, 19 Wn. App. at 54; Conrad, 119 Wn. App. at 280. These cases too are distinguishable, as they addressed statutes and circumstances that are not present here.
¶18 We have never adopted a single definition of the term “actual damages.” Indeed, in the appropriate case, we have limited “actual damages” to include only recovery for pecuniary harm. For example, the Washington Consumer Protection Act (CPA) allows a person harmed under the statute “to recover the actual damages sustained by him or her . . . together with the costs of the suit, including a reasonable attorneys fee.” RCW 19.86.090. As in this case, the statute included language allowing recovery for “actual damages.” Nevertheless, after analyzing the language in context, we held that the CPA does not allow recovery for emotional distress. Wash. State Physicians Ins. Exch. & Ass’n v. Fisons Corp, 122 Wn.2d 299, 318, 858 P.2d 1054 (1993) (plurality opinion). We examined the purpose of the statute at issue, reasoning that the CPA concerns injuries to “ ‘business or property,’ ” not personal injuries. Id. Therefore, “actual damages” did not include emotional distress. Id.
¶19 Similarly, as the Supreme Court recently observed, “actual damages” has a “chameleon-like quality” because “the precise meaning of the term ‘changes with the specific statute in which it is found.’ ” Fed. Aviation Admin, v. *596Cooper, 566 U.S. 284, 294, 292, 132 S. Ct. 1441, 182 L. Ed. 2d 497 (2012) (holding “actual damages” does not include emotional distress damages as used in the Privacy Act of 1974, codified in part at 5 U.S.C. § 552a (quoting Cooper v. Fed. Aviation Admin., 622 F.3d 1016 (9th Cir. 2010))). As the Court noted, sometimes the term includes emotional distress damages, while in other contexts it includes only pecuniary harm. Id. at 1449.
¶20 As discussed, in this case, the statute provides for the recovery of financial losses caused by displacement; it simply does not address or reasonably encompass emotional distress damages.
CONCLUSION
¶21 We hold that RCW 59.18.085 of the RLTA provides relocation assistance to tenants. Recovery for emotional distress damages is not available under this statute. We affirm.
Johnson, Owens, Fairhurst, and Yu, JJ., concur.

 The Cabreras have appeared pro se throughout the proceedings. They have, however, submitted no responsive briefing in the Court of Appeals or in this court. The Rental Housing Association of Washington submitted an amicus brief supporting the Cabreras.


 Segura described these damages as “representing additional damages for the anxiety, worry, inconvenience, and upheaval inflicted upon the plaintiffs and their children from being forced to vacate their home on a few days’ notice shortly after signing a year’s lease [and] the harassment and illegal lock-out suffered at the defendants’ hands, including missing property.” CP at 64.


 The subsections provide:
(b) Relocation assistance provided to displaced tenants under this subsection shall be the greater amount of two thousand dollars per dwelling unit or three times the monthly rent. In addition to relocation assistance, the landlord shall be required to pay to the displaced tenants the entire amount of any deposit prepaid by the tenant and all prepaid rent.
(c) The landlord shall pay relocation assistance and any prepaid deposit and prepaid rent to displaced tenants within seven days of the governmental agency sending notice of the condemnation, eviction, or displacement order to the landlord. The landlord shall pay relocation assistance and any prepaid deposit and prepaid rent either by making individual payments by certified check to displaced tenants or by providing a certified check to the governmental agency ordering condemnation, eviction, or displacement, for distribution to the displaced tenants. If the landlord fails to complete payment of relocation assistance within the period required under this subsection, the city, town, county, or municipal corporation may advance the cost of the relocation assistance payments to the displaced tenants.
RCW 59.18.085(3).